767 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.JAMES HARVEY HARDMAN, DEFENDANT-APPELLANT.
NO. 84-6004
United States Court of Appeals, Sixth Circuit.
6/7/85

E.D.Tenn.
APPEAL DISMISSED
ORDER
BEFORE:  MERRITT, WELLFORD and MILBURN, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the verdict was entered on October 23, 1984, and an appeal was taken on November 6, 1984, from the verdict.  The notice of appeal is premature.  Rule 4(b), Federal Rules of Appellate Procedure, provides that a notice of appeal be filed within 10 days after entry of judgment.  The final decision in a criminal case for the purposes of appeal is the imposition of the sentence.  Berman v. United States, 302 U.S. 211 (1937); Northern v. United States, 300 F.2d 131 (6th Cir. 1962).  Appellant was sentenced and the judgment and commitment order was entered November 26, 1984, but no appeal was taken from that order.


3
It is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.